DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending for examination in the application filed November 13, 2020. Claims 1, 3, 6, 10-13, 17 and 20 are amended, no claims are cancelled, and no additional claims are added as of the remarks and amendments received September 3, 2021.
Claims 1, 12, 17 and dependent claims 2, 4, 9, and 12 and dependent claims recite the limitations “achievement module,” “alerts module configured for,” “user sign in module configured for,” and “accountability module being configured for,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.



Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art does not disclose the uniquely combined elements and method steps in the order named of the accountability system comprising: a user device, the user device comprising a GPS receiver, a camera, and a computer system, the computer system further comprising: at least one processor, graphical user interface and computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for: displaying at least one required action, the required action being selected from a group of action types comprising a 12 step program, a judicial/probation requirement, a testing requirement, an individual counseling requirement, a group counseling requirement, a community service requirement, a medical requirement, a work/school requirement, and an other requirement, validating a user check-in to the at least one required action, validating a user check-out associated with the at least one required action at a time after the validated user check-in, tracking user completion of the at least one required action, creating a log of successful completion of the at least one required action with an achievement module, the log being viewable on the graphical user interface of the user device, and a partner device, the partner device comprising a second computer system, said second computer system further comprising: at least one processor, and computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for: adding the at least one required action for display on the user device; and monitoring the user completion of the at least one required action.
Prior art such as Keays et al. (Keays; U.S. Patent Application Publication 2014/0311215 A1) discloses aspects of the accountability system comprising: a user device (breath testing device; [0088] As is illustrated in FIG. 5, the breath testing device 50 may be connected to a mobile wireless or cellular transmitter or transceiver device 52, which may be connected to the breath testing device 50 either directly, such as by an electrical connection, or wirelessly, to receive the breath test signal 11 comprising breath test data and photograph, movie, or other user identification data, as well as any GPS location data 54.), the user device comprising a GPS receiver (GPS Module [0132] The breath testing unit may comprise, the user identification module 320, the breath analysis module 340, the control module (CPU) 360, the cellular module 500 and a GPS module 310. [0133] The cellular module 500 may comprise a transceiver operable to transmit the breath test data to the monitoring station 600. The GPS module 310 may enable the tracking of the breath testing unit by the generation of location data. The breath test signal 
Prior art such as Senger (U.S. Patent Application Publication 2018/0139574 A1) teaches, “[0006] The user interface includes a homepage, a contact list and an appointments calendar. The homepage subsystem is configured to add a sobriety date and a real-time counter. The homepage allows a user to add a saying to help patient motivation. The mobile user interface is further configured to add and maintain a contact list that an advocate for the patient (user) can contact in case of an emergency. The mobile user interface is further configured to enter and maintain the users' appointments. The calendar shows the user what is to be done for each day to support the recovery process. Notifications alert the user before calendared meetings, and the mobile user interface provides functionality for the user to verify attendance (‘check in’) at the appointment. An additional function of the mobile user interface is to provide the ability to request and receive (for example, from an administrator or advocate using a computer workstation) “Test Labs”, which are displayed as a local area list of places (with relevant contact information) the patient can obtain medical tests, drug screening or other tests relevant to the treatment program. The mobile user interface compliance module provides a list of recovery support “Services” such as links to emergency and health care websites.” Senger teaches the ability to provide tools and techniques for, inter alia: i) encouraging a person in recovery to attend twelve step meetings through real time monitoring of the user's attendance, and either continuing or terminating a financial or social incentive based on compliance; ii) providing immediate positive and/or negative behavioral reinforcement by a friend or family member in the form of incentives (rewards) such as continuing to pay for in-patient or out-patient treatment, living expenses, transportation, cigarettes, and mobile phone service; iii) maintaining a database of approved meeting times and locations, using a global positioning system (GPS) module in a mobile phone to interrogate the database and thereby confirm that the phone is at an approved meeting, and using biometrics to confirm that the user is also in possession of the phone; iv) detecting that a mobile device is within a geo-fence surrounding a meeting, and automatically silencing the device during the meeting; v) anonymously collecting sobriety data for people attending a meeting, computing an aggregate sobriety metric (such as an average length of sobriety), and displaying the average value to the user as a measure of the stability or maturity of the group; vi) obtaining permission from meeting attendees to provide first name and contact information to other attendees, preferably filtered by gender; vii) facilitating financial contributions by linking a pre-funded user account to an account associated with one or more meeting hosts, and prompting the user to authorize a real time “behind the scenes” transfer during a meeting (which may also be used to verify meeting attendance); viii) using the GPS module in a user's mobile phone to enforce “no-go” geo-fences around high risk areas such as bars, liquor stores, drug dealers, and ex-girlfriend/boyfriend residences; ix) time management and accounting tools for dynamically reconfiguring recovery protocols based on documented past behavior; and x) approved recovery network (ARN) protocols designed to graphically reveal the length of sobriety (and, hence, the quality) of a candidate's social support network(s). Senger does not teach an achievement module where there is a log of positive changes; rather the system of Senger seeks to avoid the challenging areas and motivate through retaining services.
Prior art such as Bradley et al. (Bradley; U.S. Patent Application Publication 2019/0034494 A1) teaches, “[0083] In one embodiment, by choosing a heading, the service providers 216 may be presented with information for specific goals and objectives 226. For example, in a behavioral health field, the goals and objectives 226 may include areas, such as coping skills, fine motor skills, and physical aggression. The user may utilize a goal wizard or management function to be able to enter headings as well as detailed descriptions or narratives associated with each heading in a hierarchical format. For example, each of the goals and objectives 236 may include a main heading, a start date, a projected closure date, a goal description, a goal narrative, a lead service provider, a data collection method, email notifications (e.g., for individual users associated with the specific client or information for the client), function, and options. Goals may be opened and closed out at any time and may be viewed in separate files, such as active and archived. In one embodiment, the data 226 may be associated with mastery scores, baseline information, and objectives. The information may also be prioritized or color-coded as needed. [0106] In one embodiment, in the setup for task analysis 302 there may be two settings for that request a hierarchy and task. Task analysis 302 may also be referred to as ratings. To set up the prompt hierarchy an administrator or user may identify a field including a number of prompt types or numbers (e.g., hand over hand, touch prompt, gestural, verbal, independent, etc.), additional comments, color code or priority, and so forth. Task analysis 302 may be set up by establishing the number of tasks or steps, a narrative label for each step, optional comments for more description if needed, and scores. In one embodiment, the tasks may be associated with a particular goal or objective. [0107] In one example, the fields included during task analysis may include any of the following: [0108] a. What level/percent do you want (subject) to get? ______ % [0109] b. Across how many opportunities? ______ within ______ interval [0110] c. Is there a time limit? Yes, No [0111] If yes, what is the time limit? ______ (interval) [0112] d. How would you like your data calculated and graphed? Average or for each episode. [0113] e. For how long do you want (subject) to get a score of ______ (prepopulated based on answer to a) in order to consider this goal/objective mastered? ______out of ______ (interval) or ______ consecutive (interval) [0114] f. Projected closure data for goal/objective (timeline to master) [0115] g. Y axis label [0116] h. Baseline mode—on or off [0117] i. Tasks—number of tasks and labels for each task [0118] j. Prompt hierarchy—level of prompt, score and color-coding [0119] k. Option to add to goal bank [0120] l. Instructions/Directions [0121] m. Special permissions related to data collection [0122] n. Alert recipients [0123] o. Customized modification to data analysis rules if applicable [0217] In one embodiment, the goal mastery graphs or other graphs may have a number of components that may be managed utilizing a goal wizard and other management feature. The user may set a number of variables during graph set-up, including the Y axis labels, baseline data and date, mastery level, mastery level duration, and projected closure date. The system may automatically calculate a final mastery period by moving back the targeted date by the target rating duration. A minimum growth line may be automatically added as a straight line from the baseline rating and date to the target rating and the beginning of the final mastery period. Ratings entered on the graphs may be colored coded to indicate their status. Data points of significance may be identified by a filled red circle. Data points that satisfy the mastery level and duration may be identified with a purple star.). Bradley does not teach the combined elements of the devices of the present invention, location tracking, and successful completion in an achievement module.
The present invention discloses the uniquely combined elements and method steps in the order named of the accountability system comprising: a user device, the user device comprising a computer system, said computer system further comprising: at least one processor, GPS receiver, camera, graphical user interface, and computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for: displaying at least one required action the at least one required action displayed being color coded according to the type of appointment, validating a user check-in associated with the at least one required action using a user sign in module, the user sign in module configured for: identifying a current time; identifying a current location of the user device; and collecting an image of the user with the user device, validating a user check-out at a time after the user check-in and associated with the at least one required action, using a user sign in module, and tracking user completion of the at least one required action, creating a log of successful completion of the at least one required action with an achievement module, the log being viewable on the graphical user interface of the user device, providing a first indicator bar on the graphical user interface indicating a weekly log of required actions and completed required actions, providing a second indicator bar on the graphical user interface indicating a lifetime attendance count of completed required actions, a partner device, the partner device comprising a second computer system, the second computer system further comprising: at least one processor and computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for: adding the at least one required action for display on the user device, and monitoring the user completion of the at least one required action, and an accountability module, the accountability module being configured for generating a calendar served to the user device with a calendar module.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest the uniquely combined elements and method steps in the order named of the method for tracking accountability, the method comprising: adding at least one required action for display on a user device, with a partner device, displaying at least one required action on a user device, validating a user check-in associated with the at least one required action with the user device, validating a user check-out associated with the at least one required action with the user device, tracking user completion of the at least one required action with the user device, displaying a log of successful completion of the at least one required action with an achievement module, the log being viewable on a graphical user interface of the user device, and monitoring the user completion of the at least one required action with the partner device, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Kelmar disclosed Method For Generating An On-line Community For Behavior Modification (U.S. Patent Application Publication 2006/0003305 A1).
A method for creating, maintaining, and participating in an on-line educational and medical community for education and treatment of participants, comprising selecting multiple-component behavioral and psychological strategies pertaining to individuals, families, peer groups, and selected environments and providing access methods to participants for interactive communications within the game setting. Game scripts are translated to electronic instructions, stored on a client and server, for interactive use by participants, and implemented in situational environments in the on-line educational and medical community for education, behavioral modification and treatment of participants.

Sader disclosed Motivational method for helping substance abusers quit substance abuse (U.S. Patent Application Publication 2005/0027565A1).
[0023] Embodiments of the method according to the present invention are to be used by, preferably, individuals who have already decided to stop substance abuse, for example smoking, and who have ideally chosen a quit-date. It should be noted that the method may be applied to other addictions, such as, for example, alcohol, drug, food addiction.
[0024] Taking the example of a smoker wishing to quit smoking, typically once the smoker has chosen a quit-date he/she is told to prepare himself/herself in the interim to quit smoking. Unfortunately most smokers do not go through any sort of pre-quit program in order to better prepare themselves for the challenge. The method is intended to consolidate the motivation of the smoker already prepared to pass into the action phase, that is quitting smoking, but not yet at his/her quit-date. Consolidating the person's own chosen motivators reinforces his/her ability to resist dissociating his/her cognitive desires and emotional wants and needs during the brief periodic moments of a cigarette craving. During this instant the smoker is reminded, or more precisely, reminds himself/herself (by having chosen his/her own motivational goals at the outset) why he/she wants to stop being a smoker. In fact, the chosen motivational messages are chosen in such a way that they place the smoker in a position for the accomplishment of a challenge or goal; in this way, refusing that particular cigarette provides the reinforcing pleasure of overcoming a challenge and of the investment of self. This pause, along with a conscious effort to stop and appreciate those relationships that he/she has chosen to prioritize, decreases the power that the craving exerts over him/her. In fact, the craving can be perceived as a need to truly connect with those privileged relationships. The cigarette provides generally only an interim and incomplete form of connection that by definition can only incompletely satisfy the smoker hence the need to continually repeat the process of smoking. The cigarette provides a way of feeling as if one is connected without having to do any of the work or take any of the risks needed to be truly connected to one's self and through the self to others.
[0025] The method is a personalized one in which the end-user is not subjected to someone else's messages about quitting smoking but instead chooses his/her own motivational messages from different grouping of messages such as, for example, health, social, youth, family, pregnancy and spirituality, that most reflect his/her desires and drives.
[0026] In a particular embodiment, the method uses labels to be apposed to containers, such as cigarette packs, or cut-out replacement packs. The labels or cutouts are inscribed with the personalized messages which may be chosen by the user and are meant to be used typically for a three to four week total period in between the time that the smoker has chosen to quit smoking and the actual time that he/she hits his/her quit-date. As well, the smoker will typically change the labels or cut-outs for ones with different messages every so often, for example every three to four days over the said total period. In an alternate embodiment, the labels or cut-outs may be blank, the motivational messages may then be printed on smaller labels that may be apposed directly on the covering labels or cutouts.
[0027] It is important to understand that smokers using the present method have already decided to make a quit attempt and they are already motivated to stop. As opposed to other methods where smokers were to be enticed to become motivated, the smokers targeted by this method are already motivated and the method aims to enhance and consolidate that already preexisting motivation. It is thus preferable that the labels be applied by the smokers themselves.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689